Citation Nr: 1045263	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  05-17 496A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for dental trauma.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for low back disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired psychiatric 
disorder.

4.  Entitlement to service connection for asbestosis.

5.  Entitlement to service connection for bilateral hearing loss 
disability.

6.  Entitlement to service connection for a skin disability.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to December 
1975 and from January 1982 to February 1982.

These matters are before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  This case was before the Board in June 2009 
when it was remanded for additional development.

The Veteran was scheduled for a hearing before the Board at the 
RO in January 2010; he failed to report for the hearing.

The issue of entitlement to service connection for asbestosis is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further action 
on his part is required.


FINDINGS OF FACT

1.  An unappealed November 1989 rating decision denied service 
connection for dental trauma, concluding that it was not shown 
that the Veteran had incurred such disability in service.

2.  Evidence received since the November 1989 rating decision 
pertaining to the claim of service connection for dental trauma 
does not constitute evidence of a current disability related to 
service, does not relate to the unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.

3.  Unappealed May and August 1992 rating decisions (in pertinent 
part) denied service connection for low back disability and an 
acquired psychiatric disability, concluding that it was not shown 
that such disabilities might be related to the Veteran's service.

4.  Evidence received since the August 1992 rating decision shows 
that the Veteran has low back and psychiatric disabilities, but 
does not tend to relate such disabilities to the Veteran's 
service, and thus does not relate to an unestablished fact 
necessary to substantiate claims of service connection for low 
back and psychiatric disability, and does not raise a reasonable 
possibility of substantiating such claims.

5.  There is clear and unmistakable evidence the Veteran had a 
pre-existing hearing loss of the right ear prior to entrance into 
his first period of service and that such hearing loss was not 
permanently aggravated during service beyond its natural 
progression; sensorineural hearing loss was not manifested in the 
first post-service year; and current hearing loss disability is 
not shown is not shown to be related to military service.

6.  A skin disability not manifested in service, but was 
initially demonstrated many years after service; a preponderance 
of the evidence is against a finding that any current skin 
disability is related to the Veteran's military service.




CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen the 
claim of service connection for dental trauma.  38 U.S.C.A. §§ 
5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2010).

2.  New and material evidence has not been received to reopen the 
claim of service connection for low back disability.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2010).

3.  New and material evidence has not been received to reopen the 
claim of service connection for psychiatric disability.  38 
U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.156 (2010).

4.  Bilateral hearing loss disability was not incurred in or 
aggravated by military service, nor may service incurrence of 
sensorineural hearing loss be presumed.  38 U.S.C.A. §§ 1110, 
1111, 1112, 1113, 1131, 1153, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2010).

5.  A skin disability was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1) (including as amended effective May 30, 
2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Regarding the claims of service connection decided herein, the 
provisions of the VCAA have been fulfilled by information 
provided to the Veteran by correspondence dated in August 2005.  
That letter notified the Veteran of VA's responsibilities in 
obtaining information to assist in completing his claims and 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claims.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), Quartuccio, supra, Pelegrini, supra.  
See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
While the Veteran was not advised of the criteria for rating the 
claimed disabilities, or those governing effective dates of 
awards, he is not prejudiced by such defect (Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490-91 (2006)), as rating and 
effective date criteria have no significance unless service 
connection is allowed, and this decision does not do so.

Regarding the claims to reopen, VA must both notify a claimant of 
the evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).  To satisfy this requirement, the 
Secretary is required to look at the bases for the denial in the 
prior decision and to provide the claimant with a notice letter 
that describes what evidence would be necessary to substantiate 
those elements required to establish service connection that were 
found insufficient in the previous denial.  In this case, a 
September 2009 letter provided the Veteran notice of the evidence 
needed to support his claims, and advised him of his and VA's 
responsibilities in the development of the claims.  He was also 
provided notice of the specific evidence needed to reopen the 
claims of service connection for dental trauma, low back 
disability and psychiatric disability.  The claims were 
readjudicated following the issuance of notice.  Overall, then, 
the Veteran had ample opportunity to respond to his notice letter 
and participate in the adjudicatory/appeal process.  He is not 
prejudiced by any technical notice deficiency that may have 
occurred along the way.  Additionally, with respect to the 
requirements of Kent, the Board recognizes that the notice letter 
advised the Veteran that his claims had been previously denied in 
2005, but did not mention 1989 and 1992 rating decisions.  
However, as the letter did advise the Veteran that his claim had 
been previously denied, informed him of the basis of the original 
denial on the merits, and notified him of the criteria pertaining 
to what constitutes new and material evidence, the Board finds 
that any error in failing to mention the 1989 and 1992 rating 
decisions was harmless.  For this reason, the Board finds no 
prejudice in proceeding with adjudication of the appeal.

Regarding the duty to assist, the Veteran's service treatment 
records (STRs) and service personnel records are associated with 
his claims file, and pertinent, available post-service treatment 
records (including records from the Social Security 
Administration (SSA)) have been secured.  The Veteran has not 
identified any other pertinent evidence that remains outstanding.  
The Veteran was afforded a VA audio examination in March 2008.  
The Board also finds that no additional development, as for 
medical opinions or examinations is necessary.  Specifically, 
regarding the claim of service connection for skin disability, 
there is no medical evidence of findings of such disability until 
many years after the Veteran's military service.  (Notably, in a 
claim to reopen the duty to assist by arranging for an 
examination or securing a medical opinion does not attach until 
the claim has been reopened.  38 C.F.R. § 3.159(c)(4)(C)(iii).)  
Moreover, no lay evidence of record credibly establishes 
continuity of symptomatology.  The Board recognizes that the 
threshold for whether a present disability may be related to 
service is a low one.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  However, under the circumstances of this case, even such 
low threshold has not been met.



Law and Regulations- New and Material

Generally, a claim which has been denied by an unappealed RO 
decision may not thereafter be reopened and allowed based on the 
same record.  38 U.S.C.A. § 7105(c).  However, under 38 U.S.C.A. 
§ 5108, if new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary shall 
reopen the claim and review the former disposition of the claim.

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence. New evidence means existing evidence 
not previously submitted to agency decisionmakers. Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim. New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a) 
(2006)

Dental Trauma

Evidence of record at the time of the November 1989 rating action 
denying service connection for dental trauma included the 
Veteran's claim that he sustained a dental trauma in a November 
1974 car accident.  STRs, including a November 1975 Discharge 
Examination Report and a January 1982 Medical Evaluation Board 
Examination Report, are negative for complaints or findings of a 
car accident or dental trauma.  In a January 1981 Report of 
Medical History the Veteran denied a history of severe tooth or 
gum trouble.  Also of record was a February 1976 letter which 
states that the Office of the Judge Advocate General advised that 
no investigative report was found for a November 1974 automobile 
accident.

Service connection for dental trauma was denied by an unappealed 
rating decision dated in November 1989.  The RO found that that 
the medical evidence did not show that the Veteran had sustained 
a dental trauma in service.  

In order to reopen this claim, the Veteran must provide new and 
material evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The 1989 denial was based 
on the fact that a dental trauma was not shown to have occurred 
in service, and was further supported by the 1976 letter of the 
Office of the Judge Advocate General which advised that no 
investigative report was found for a November 1974 automobile 
accident.  Therefore, the new evidence must show that the Veteran 
sustained dental trauma in service.  The evidence received since 
the November 1989 decision includes: VA and private treatment 
records and examination reports (including those obtained from 
SSA) dated from 1989 through 2008.  These records do not reveal a 
medical diagnosis of dental trauma related to service. 

In addition, the Veteran submitted a statement in November 2005 
to the effect that he had his two front teeth knocked out when he 
was in a car accident in service.  This statement is redundant of 
the statement provided when the Veteran filed his original claim 
in 1975.  

While some evidence is new, in that it has not been previously 
reviewed by VA, this evidence is not material.  The Veteran was 
denied service connection for dental trauma in 1989 because there 
was no evidence of such disability in service.  The evidence 
submitted since 1989 still does not show objective evidence of an 
in-service dental trauma.

Under these circumstances, the Board must conclude that new and 
material evidence has not been received, and that the claim of 
service connection for dental trauma may not be reopened.

Low Back Disability

The RO denied the Veteran's claim of service connection for low 
back disability in unappealed rating decisions in May and August 
1992.  The RO found that none of the evidence of record showed 
that the Veteran's current low back disability was related to his 
military service.  Evidence of record at the time of the August 
1992 rating action consisted of STRs, including a November 1975 
Discharge Examination Report and a January 1982 Medical 
Evaluation Board Examination Report, which note no findings of 
low back disability.  Evaluation of the spine was clinically 
normal in November 1975 and January 1982.  Post-service, an 
August 1983 VA hospitalization report notes that the Veteran was 
admitted with various complaints, including pain at the base of 
the spine.  He reported having the problem for four years.  X-ray 
studies were normal.  The diagnosis was low back syndrome, cause 
unknown.  VA treatment records dated from 1984 to 1992 note the 
Veteran's ongoing complaints and treatment for low back pain.  
None of the medical evidence of record related the Veteran's 
current low back disability to his military service.

Evidence received since the August 1992 rating decision includes 
private and VA treatment records and examination reports dated 
from 1992 to 2009, which note the Veteran's complaints and 
treatment for various disabilities, including back pain.  While 
this evidence is new, in that it has not been previously reviewed 
by VA, this evidence is not material.  The basis for the prior 
denial was the lack of evidence relating any currently diagnosed 
low back disorder to service.  Therefore, the new evidence must 
relate any current back disorder to events in service.  While the 
evidence submitted since August 1992 reflects ongoing complaints 
of low back pain, none of the "new" medical records relate a 
current diagnosis of low back disability to the Veteran's 
military service.  As the medical evidence received since August 
1992 does not address the unestablished fact necessary to 
substantiate the claim, it does not raise a reasonable 
possibility of substantiating the claim, and is not material.  
Therefore, it cannot serve to reopen the claim.

In addition, in a statement received in May 2005, the Veteran 
essentially maintains that he suffers from low back disability 
which is related to his military service.  No medical or other 
competent evidence was submitted to support these allegations.  
The Veteran is a layperson, and lacks medical training and 
expertise to render a competent opinion on a matter, such as the 
relationship between a current disability and his military 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Where, as here, resolution of the issue on appeal turns on a 
medical matter, unsupported lay statements, even if new, cannot 
serve as a predicate to reopen a previously disallowed claim.  
See Hickson v. West, 11 Vet. App. 374 (1998).

Under these circumstances, the Board must conclude that new and 
material evidence has not been received, and that the claim of 
service connection for a low back disability may not be reopened.

Acquired Psychiatric Disorder 

The RO denied the Veteran's claim of service connection for 
psychiatric disability in unappealed rating decisions in May and 
August 1992.  The RO found that the Veteran was diagnosed with a 
personality disorder in service and none of the evidence of 
record showed that a current acquired psychiatric disability was 
related to his military service.  Evidence of record at the time 
of the August 1992 rating action included STRs.  The Veteran was 
seen in August 1974 after taking several Seconal and stating that 
he was no longer able to cope.  The Veteran's history of drug 
abuse was noted.  The assessment was immature personality.  The 
Veteran was referred for drug counseling.  A November 1975 
Discharge Examination Report and a January 1982 Medical 
Evaluation Board Examination Report note that psychiatric 
evaluation was clinically normal.  Following service, VA 
treatment records dated from 1991 to 1992 note diagnoses of 
personality disorder, pedophilia, drug and alcohol dependence, 
and adjustment disorder with depressed mood.  None of the medical 
evidence of record related current psychiatric disability to the 
Veteran's military service.

Evidence received since the August 1992 rating decision includes 
private and VA treatment records and examination reports dated 
from 1992 to 2009, which note the Veteran's complaints and 
treatment for various disabilities, including dysthymia and 
posttraumatic stress disorder (PTSD).  Of note, a March 2008 VA 
examination report which notes diagnoses of dysthymia that pre-
existed service but was not aggravated by service, and PTSD that 
was due to childhood sexual trauma and was not related to 
service.  While this evidence is new, in that it has not been 
previously reviewed by VA, this evidence is not material.  The 
basis for the prior denial was the lack of evidence relating any 
currently diagnosed psychiatric disorder to service.  None of the 
"new" medical records relate a current diagnosis of psychiatric 
disability to the Veteran's military service.  As the medical 
evidence received since August 1992 does not address the 
unestablished fact necessary to substantiate the claim, it does 
not raise a reasonable possibility of substantiating the claim, 
and is not material.  Therefore, it cannot serve to reopen the 
claim.

In addition, in statements received in May and November 2005, the 
Veteran essentially maintains that he suffers from psychiatric 
disability which is related to his overdose during service.  No 
medical or other competent evidence was submitted to support 
these allegations.  The Veteran is a layperson, and lacks medical 
training and expertise to render a competent opinion on a matter, 
such as the relationship between a current disability and his 
military service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  Where, as here, resolution of the issue on appeal 
turns on a medical matter, unsupported lay statements, even if 
new, cannot serve as a predicate to reopen a previously 
disallowed claim.  See Hickson v. West, 11 Vet. App. 374 (1998).

Under these circumstances, the Board must conclude that new and 
material evidence has not been received, and that the claim of 
service connection for psychiatric disability may not be 
reopened.

Law and Regulations - Service Connection

Service connection may be granted for disability due to disease 
or injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  If certain 
chronic diseases, including arthritis and organic diseases of the 
nervous system (sensorineural hearing loss), are manifested to a 
compensable degree within one year following a veteran's 
discharge from active duty, they may be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment (the disease or injury 
need not be symptomatic, but only noted on entrance, Verdon v. 
Brown, 8 Vet. App. 529, 534-535 (1996)), or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  See 38 U.S.C.A. §§ 1111, 1137.

A preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service where there 
is an increase in disability during such service, unless there is 
a specific finding that the increase in disability is due to the 
natural progress of the disease.  See 38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306.  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  This includes medical facts and 
principles that may be considered to determine whether the 
increase is due to the natural progress of the condition.

Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  See 
38 C.F.R. § 3.306(b).  The usual effects of medical and surgical 
treatment in service, having the effect of ameliorating disease 
or other conditions incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts or 
organs, will also not be considered service connected unless the 
disease or injury is otherwise aggravated by service.  See 38 
C.F.R. § 3.306(b)(1).

Intermittent or temporary flare-ups during service of a pre-
existing injury or disease do not constitute aggravation; rather, 
the underlying condition, as contrasted with symptoms, must have 
worsened.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  
Accordingly, "a lasting worsening of the condition"-that is, a 
worsening that existed not only at the time of separation but one 
that still exists currently-is required.  See Routen v. Brown, 10 
Vet. App. 183, 189 n. 2 (1997); see also Verdon, supra.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.

In general, in order to prevail on the issue of service 
connection, there must be medical evidence of a current 
disability; medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See Hickson 
v. West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of all 
the evidence of record and an evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence 
is assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The Board notes that it has reviewed all of the evidence in the 
Veteran's claims files, with an emphasis on the evidence relevant 
to this appeal.  Although there is an obligation to provide 
reasons and bases supporting its decision, there is no need to 
discuss, in detail, every piece of evidence of record.  Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA 
must review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
the claims.

Bilateral Hearing Loss Disability

The Veteran served on active duty in the Navy from December 1973 
to December 1975 and from January 1982 to February 1982.  The 
Veteran's DD Form 214 notes that his military occupational 
specialty (MOS) was machine installer/repairer.

A December 1973 Induction Examination Report notes that 
audiological evaluation revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
40
20
--
40
LEFT
10
5
5
--
10

A November 1975 Discharge Examination Report notes that both 
whispered voice and spoken voice testing were 15/15 bilaterally.

A February 1981 Enlistment Examination Report notes that pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
20
20
LEFT
10
0
5
10
15

A January 1982 Medical Evaluation Board Examination Report notes 
that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
30
25
25
LEFT
5
5
0
15
20

Following service, VA and private treatment records (including 
those obtained from SSA) note no complaints or findings related 
to hearing loss. 

In May 2005, the Veteran submitted a claim for (in pertinent 
part) service connection for hearing loss disability.  He stated 
that he was exposed to noise on the flight deck while in the 
Navy.  He was issued a head set to communicate, but no ear 
protection.

A March 2008 VA audio examination report noted the Veteran's 
history of noise exposure from aircraft and machines in the 
engine room while serving in the Navy, and post-service noise 
exposure from lawnmowers, diving a tractor for two years, factory 
work, boat work, car engine repair and tool noise.  He complained 
of hearing loss.  On the authorized audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
50
45
50
LEFT
20
30
50
50
55

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 96 percent in the left ear.  
After reviewing the Veteran's claims file, the VA audiologist 
noted that that the Veteran's STRs showed no complaints or 
findings of hearing loss and tinnitus in service, and ear related 
problems were denied at the time of separation.  He opined:

it's less likely as not that veteran's 
current hearing loss is a result of 
acoustic trauma while in service due to pre 
existing [sic] hearing loss at entrance 
exam (12/28/73) and separation examination 
was negative for hearing loss for 
adjudication purposes and subsequent 
hearing loss from patients [sic] 
unprotected occupational (factory work and 
tractors) and recreational (motorcycles) 
noise exposure cannot be determined.

Based on the aforementioned evidence, the Veteran is shown to 
have a pre-existing hearing loss in the right ear at the time of 
his entry into the Navy in December 1973; however, this hearing 
loss was not aggravated by service.  At the time of the Veteran's 
entry, elevated pure tone thresholds were present at 500, 1,000 
and 4,000 Hertz in the right ear.  The hearing loss clearly did 
not increase in severity during service.  In fact, it was noted 
to be improved on all subsequent examinations as noted above.  
Regarding the left ear, the Veteran's left ear hearing as noted 
to be normal on testing throughout service (see 38 C.F.R. 
§ 3.385), and a hearing loss was not identified until decades 
later.

Following service, it wasn't until 2005 that the Veteran reported 
having hearing problems.  Thus, based on manifestations prior to, 
during, and subsequent to service, no increase in right ear 
hearing loss disability is shown, and service connection for such 
disability on the basis that it was aggravated by service is not 
warranted.  Moreover, there is no medical opinion of record that 
suggests that any current left ear hearing loss disability was 
incurred or aggravated in service.  In fact, the March 2008 VA 
examination report essentially states that any current hearing 
loss was not incurred or aggravated in service.

The Board has considered the benefit of the doubt doctrine; as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine does not apply.  Accordingly, the claim must be 
denied.

Skin Disability

The Veteran's STRs, including a November 1975 Discharge 
Examination Report and January 1982 Medical Evaluation Board 
Examination Report, are negative for any complaints or findings 
related to a skin disability.

Post-service, VA treatment records dated in April 1989 note that 
the Veteran was seen with complaints of itchy hives on his arms, 
neck, stomach and legs.  He reported that this was the third time 
he had had the hives.  He denied any recent changes in laundry or 
bath soap.  The examiner noted that he had recently started 
medication for prostatitis.  The impression was generalized 
pruritic rash caused by allergic reaction.  The Veteran was 
prescribed medication.  The rash went away but then returned four 
days later.  The assessment was erythematous rash probably 
secondary to sulfur drug allergy.  

A June 1992 VA hospitalization discharge report notes that the 
Veteran's skin was "clear" on examination.

In May 2005, the Veteran submitted a claim seeking service 
connection for (in pertinent part) a skin condition.  He stated 
that he was exposed to various chemicals, cleaning agents and 
hydraulic fluid in service, which caused his current skin 
problems.  See also February 2006 VA Form 9. 

A December 2005 VA dermatology consultation report notes that a 
rash had started on the elbow.  Previous treatment with Valtrex 
did not improve the rash; in fact, it worsened and expanded to 
the legs.  Examination revealed erythematous hemorrhagic 
maculopapular urticaria-like rash on both legs.  A punch biopsy 
was performed.  Assessment was rule out vasculitis, drug 
reaction, insect bites.  A December 2005 VA psychiatry progress 
note indicated that the Veteran had a recent outbreak of herpes 
zoster.  A February 2006 VA outpatient treatment record noted 
that the Veteran was seen to recheck a rash on his legs.  Punch 
biopsy from a previous visit revealed superficial perivascular 
dermatitis, scale crust, focal extravasation of erythrocytes in 
the upper dermis.  There was no evidence of fungal organisms.  
Possible causes included: leucocytoclastic vasculitis; drug 
reaction; or resolving persistent insect bite response.  
Currently examination revealed no lesions on the legs; several 
scars from previous injuries and shingles were noted.  The 
assessment was unspecified rash, resolved.

The medical evidence of record shows that the Veteran has been 
seen for skin complaints.  However, as noted above, the Veteran's 
STRs are silent for any such complaints or diagnosis of a skin 
disability, including at separation.  The first medical evidence 
of such disability is more than seven years after service.  Such 
a long interval of time between service separation and the 
earliest documentation of the disease is, of itself, a factor 
weighing against a finding of service connection.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board has considered the Veteran's own statements to the 
effect that he currently has a skin disability that was incurred 
during his military service.  He is competent to report 
observable symptoms, and thus such statements could potentially 
show continuity of symptoms such as to enable a grant of service 
connection.  However, his statements as to continuity are not 
deemed credible here.  Again, his skin was objectively normal on 
separation.  Moreover, he did not raise a claim referable to his 
skin until 2005, more than 20 years after discharge.  If he had 
been experiencing continuous skin problems since service it is 
reasonable to expect that he would have initiated a claim much 
sooner.  Thus, continuity of symptomatology has not been 
established by either the clinical record or the Veteran's own 
statements.  

The evidence of record also does not include any medical opinion 
finding that the Veteran currently has a skin disability that is 
(or might be) related to his service, and does not suggest that 
such disability might be related to his service.  The Veteran 
himself believes that his skin disability was caused by his 
active service.  In this regard, the Board acknowledges Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was 
held a lay person may speak as to etiology in some limited 
circumstances in which nexus is obvious merely through lay 
observation, such as a fall leading to a broken leg.  Here, 
however, the question of causation extends beyond an immediately 
observable cause-and-effect relationship and, as such, the 
Veteran is not competent to address etiology in the present case.

The Board has considered the benefit of the doubt doctrine; as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine does not apply.  Accordingly, the claim must be 
denied.


ORDER

New and material evidence not having been submitted, the request 
to reopen a claim of service connection for dental trauma is 
denied.

New and material evidence not having been submitted, the request 
to reopen a claim of service connection for low back disability 
is denied.

New and material evidence not having been submitted, the request 
to reopen a claim of service connection for an acquired 
psychiatric disorder is denied.

Entitlement to service connection for bilateral hearing loss 
disability is denied.

Entitlement to service connection for skin disability is denied.


REMAND

With regard to the Veteran's claim for service connection for 
asbestosis, the Veteran contends that he currently has this 
disability due to exposure to asbestos in the ship where he 
served in service.  (Parenthetically, service connection for 
sleep apnea with COPD was denied in a June 2009 Board decision 
which is now final.)  VA Adjudication Procedure Manual Rewrite 
(M21-1MR) provides that VA must determine whether military 
records demonstrate evidence of asbestos exposure during service, 
develop whether there was pre-service and/or post-service 
occupational and other asbestos exposure, and determine whether 
there is a relationship between asbestos exposure and the claimed 
disease.  For many asbestos related diseases the latency period 
varies from ten to forty-five or more years between first 
exposure and development of disease.  Id. at IV.ii.2.C.9.d.

Service personnel records support that the Veteran served onboard 
the USS Forrestal.  His primary MOS was machine 
operator/repairer.  The Veteran's STRs are negative for any 
complaints or findings related to asbestosis. 

In an August 2005 statement, the Veteran's private physician, Dr. 
H, stated that the Veteran had COPD, sleep apnea and asbestosis.

A June 2005 VA CT scan report notes findings of "increased 
interstitial densities in the lungs which can reflect fibrosis 
and scarring."  A January 2006 VA Pulmonary Progress note 
indicates that the Veteran was seen with a question of 
interstitial lung disease.  Examination revealed a few 
inspiratory crackles at the left lung base only.  The examiner 
opined that the Veteran "probably does not have any progressive 
fibrocystic lung disease" but "may have bronchiectasis."  The 
plan was to schedule full pulmonary function tests and clinic 
follow-up in 11 months.

The Veteran has not been afforded a VA compensation and pension 
examination in conjunction with this claim to assess the presence 
and etiology of asbestosis.  After obtaining any outstanding 
treatment records, the Veteran should be afforded a VA 
examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran 
and obtain the names and addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, who 
treated him for asbestosis.  After the 
Veteran has signed the appropriate 
releases, all outstanding treatment records 
should be obtained and associated with the 
claims folder.  In particular, all 
outstanding records (to include the reports 
of all pulmonary test and studies) from Dr. 
H should be obtained.  All attempts to 
procure records should be documented in the 
file.  If the RO cannot obtain records 
identified by the Veteran, a notation to 
that effect should be inserted in the file.  
The Veteran and his representative are to 
be notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.

2.  Thereafter, the Veteran should be 
examined by an appropriate physician to 
determine the presence and etiology of 
asbestosis.  All indicated tests and 
studies are to be performed, and a 
comprehensive social and occupational 
history is to be obtained.  Prior to the 
examination, the claims folder and a copy 
of this remand must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in the 
report of the examiner.  The examiner 
should express an opinion as to whether the 
Veteran has asbestosis.  If asbestosis is 
diagnosed, the examiner should express an 
opinion regarding its likely etiology, and 
specifically whether the asbestosis is at 
least as likely as not related to any in 
service exposure to asbestos or is 
otherwise related to service.  The examiner 
must explain the rationale for all opinions 
given. 

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.

4.  The RO should then readjudicate the 
claim remaining on appeal in light of any 
additional evidence obtained.  If the 
benefit sought on appeal is not granted, 
the RO should issue an appropriate 
Supplemental Statement of the Case and 
afford the appellant and his representative 
the opportunity to respond.  The case 
should then be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


